Dismissed and Opinion Filed August 15, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00637-CV

                 IN THE INTEREST OF S.P.M. AND R.N.M., CHILDREN
                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-54647-2014

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By postcard dated July 6, 2016, we informed

appellant that the Collin County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to provide, within ten days, verification of payment or arrangements to

pay for the clerk’s record or to provide written documentation that she had been found entitled to

proceed without pre-payment of costs. We cautioned appellant that if she did not file the required

documentation we might dismiss the appeal without further notice. See TEX. R. APP. P. 37.3(b).

To date, appellant has not filed the required documentation or otherwise corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



160637F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF S.P.M. AND                     On Appeal from the 401st Judicial District
R.N.M., CHILDREN                                  Court, Collin County, Texas
                                                  Trial Court Cause No. 401-54647-2014.
No. 05-16-00637-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee STEPHEN JOHN MARSHALL recover his costs of this
appeal from appellant ANGELA STEVENS.


Judgment entered August 15, 2016.




                                            –3–